DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 03/11/2022, with respect to objections to the claims have been fully considered and are persuasive.  The objections to the claims have been obviated by the amendments to the claims.  The objections of the claims have been withdrawn.  However, the Examiner notes that new objections to the claims now are present.  The Examiner believes that the objections may have been caused by software errors when copying over the claims.  Please see the claim objections below.
Applicant’s arguments, see pages 6-7, filed 03/11/2022, with respect to 35 U.S.C 112(b) claim rejections have been fully considered and are persuasive.  The 35 U.S.C 112(b) claim rejections have been obviated by amendments to the claims.  The Examiner notes the Applicant’s argument to “around 400 µm” in claim 7 and the amendment to “about 400 µm” and agrees that the 35 U.S.C 112(b) rejection should be removed.  The 35 U.S.C 112(b) rejections of claims 2-3, 6-9, and 11 have been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 03/11/2022, with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see 35 U.S.C 103 rejections below.

Claim Objections
The Examiner believes that the following claim objections may have been caused by software errors when copying over the claims.
Claim 1 objected to because of the following informalities:  
Line 5: “20με” should be changed to “20μs”.
Line 7: “0μ” should be changed to “10μJ”.
Line 12 : “1 :2 to 1 :20” should be changed to “1:2 to 1:20”.
Claim 2 objected to because of the following informalities:  
Lines 2-3: “1 :4 to 1 :8” should be changed to “1:4 to 1:8”.
Claim 3 objected to because of the following informalities:  
Lines 2-3: “1 :4” should be changed to “1:4”.
Claim 4 objected to because of the following informalities:  
Line 2: “1μζη to 50μζη” should be changed to “1μm to 50μm”.
Claim 5 objected to because of the following informalities:  
Line 2: “2μζη to 200μζη” should be changed to “2μm to 200μm”.
Claim 7 objected to because of the following informalities:  
Line 2: “400μζη” should be changed to “400μm”.
Claim 10 objected to because of the following informalities:  
Line 2: “10μζη” should be changed to “10μm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Previn, et al. (U.S PGPub No. 2010/0152716) (previously-cited) in view of Luttrull, et al. (U.S PGPub No. 2016/0346126) (previously-cited).

Regarding claim 1, Previn teaches (Figure 1, elements 5 and 6; Figure 7, elements 71-74 – multiple laser pulses with different speckle patterns, i.e., multi-spot) a multi-spot ophthalmic laser device for improving function of a retina of a human eye by laser irradiation through a cornea of the eye to retinal pigmented epithelium (abstract – device for use in retinal regeneration; paragraph [0001] – useful for improving the function of the retina of the human eye;  paragraph [0027]; paragraph [0043]; claim 19 – through the cornea of the eye to the retinal pigmented epithelium) comprising: (Figure 1, element 1; Figure 2, element 206 – very short, high energy pulses) a Q-switched laser module producing a laser pulse or sequence of laser pulses each having: a pulse duration in the range of 10ps to 20µs (paragraph [0028]; paragraph [0030] – producing pulses in the 50ps to 500ns range, e.g., falls within 10ps to 20µs range); a wavelength in the range of 500nm to 900nm (paragraph [0028]; paragraph [0030] – about 500 nm to about 900 nm); a pulse energy in the range of 10µJ to 10mJ per pulse (abstract; paragraph [0030] - 10µJ to 10mJ); and (Figure 7) an optical beam profiling module that modifies an output beam profile of each pulse of the laser module to deliver multiple spatially-distributed laser spots of defined size and energy (paragraph [0013] – a uniform irradiance module that modifies an output beam profile of the laser module to produce a uniform treatment effect; paragraph [0033] – when laser light is directed through an optical fiber, interference between propagation modes can result in a granular spatial distribution of the laser energy at the output which is referred to as speckle; paragraph [0043]).  Previn does not specifically teach the limitation of instant claim 1, that is wherein the spatial distribution of the laser spots is defined by a spot diameter to space ratio in the range 1:2 to 1:20.  Previn does consider a spatial distribution of laser spots (paragraph [0048] – the laser would be fired around the treatment area, with the treatment spots spaced apart by approximately half a spot diameter),but not within the specified spatial distribution range.
 Luttrull teaches a system and method for neuroprotective therapy for glaucoma that includes generating a micropulsed laser light beam (abstract).  Luttrull teaches that the system and process provides harmless, subthreshold phototherapy or photostimulation of the retina that improves function or condition of an optic nerve of the eye (paragraph [0002]).  Luttrull teaches (Figure 2, element 26) that the therapeutic alterations in the retinal pigment epithelium (RPE) cytokine production elicited by conventional photocoagulation comes from cells at the margins of traditional laser burns, affected but not killed by the laser exposure (paragraph [0059], [0076]).  Luttrull teaches (Figure 7) that the intent of the process in the present invention is to better ensure complete and total coverage and treatment, sparing none of the retina by the laser so as to improve vision (paragraph [0090]).  Luttrull teaches that the laser light beam typically has a wavelength greater than 532 nm (paragraph [0021]).  Luttrull also teaches that adjacent exposure areas must be separated by at least a predetermined minimum distance to avoid thermal tissue damage (paragraph [0123]).  Luttrull further teaches that such distance is at least 0.5 diameter away from the immediately preceding treated location or area, and more preferably between 1-2 diameters away (paragraph [0123]).  Luttrull also teaches that laser spots typically range from 50-500 microns in diameter (paragraph [0011]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Luttrull’s retinal therapy treatment system and process to Previn’s multi-spot ophthalmic laser device.  One of ordinary skill in the art would have recognized the many similarities between Luttrull’s and Previn’s inventions, including targeting RPE with multi-spot laser pulses, similar wavelength requirements, and similar spatial requirements between laser spots.  One of ordinary skill in the art would have recognized that both Previn and Luttrull teach a distance separation of adjacent spots of 0.5 diameters away (paragraph [0048] of Previn; paragraph [0123] of Luttrull).  However, one of ordinary skill in the art would recognize that Luttrull further teaches that such a distance is preferably between 1-2 diameters away (paragraph [0123]).  One of ordinary skill in the art would recognize that with a spatial gap of 2 diameters away between laser treatment spots, a spot diameter to space ratio in the range of 1:2 would be met.  One of ordinary skill in the art would desire such a spatial distribution as it serves a role in preventing thermal tissue damage (see paragraph [0123]).  One of ordinary skill in the art would also recognize that requiring such a spatial distribution will help in determining the number of treatment spots for the retina that are possible.
Therefore, claim 1 is unpatentable over Previn, et al. and Luttrull, et al.

Regarding claim 4, Previn teaches the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Previn does not specifically teach the limitation of instant claim 4, that is wherein each laser spot has a diameter of 1 μm to 50μm.
Luttrull teaches a system and method for neuroprotective therapy for glaucoma that includes generating a micropulsed laser light beam (abstract).  Luttrull teaches that the system and process provides harmless, subthreshold phototherapy or photostimulation of the retina that improves function or condition of an optic nerve of the eye (paragraph [0002]).  Luttrull teaches (Figure 2, element 26) that the therapeutic alterations in the retinal pigment epithelium (RPE) cytokine production elicited by conventional photocoagulation comes from cells at the margins of traditional laser burns, affected but not killed by the laser exposure (paragraph [0059], [0076]).  Luttrull teaches (Figure 7) that the intent of the process in the present invention is to better ensure complete and total coverage and treatment, sparing none of the retina by the laser so as to improve vision (paragraph [0090]).  Luttrull teaches that the laser light beam typically has a wavelength greater than 532 nm (paragraph [0021]).  Luttrull also teaches that adjacent exposure areas must be separated by at least a predetermined minimum distance to avoid thermal tissue damage (paragraph [0123]).  Luttrull further teaches that such distance is at least 0.5 diameter away from the immediately preceding treated location or area, and more preferably between 1-2 diameters away (paragraph [0123]).  Luttrull also teaches that laser spots typically range from 50-500 microns in diameter (paragraph [0011]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Luttrull’s retinal therapy treatment system and process to Previn’s multi-spot ophthalmic laser device.  One of ordinary skill in the art would have recognized the many similarities between Luttrull’s and Previn’s inventions, including targeting RPE with multi-spot laser pulses, similar wavelength requirements, and similar spatial requirements between laser spots.  One of ordinary skill in the art would have recognized that Previn appears to teach that the retinal treatment diameter is 400 microns (see paragraph [0048] of Previn).  One of ordinary skill in the art would have recognized that Luttrull teaches that the diameter for the laser spots could be in the range from 50-500 microns (paragraph [0011]).  One of ordinary skill in the art would have found it obvious that the laser spots in Previn’s invention could have laser spots with a diameter in this range, given the many similarities between Previn’s and Luttrull’s inventions.  Using such small laser spot sizes allows for targeting more precise locations on the retina.
Therefore, claim 4 is unpatentable over Previn, et al. and Luttrull, et al. 

Regarding claim 5, Previn, in view of Luttrull, renders obvious the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Previn does not specifically teach the limitation of instant claim 5, that is wherein the spacing 20between laser spots is in the range from 2μm to 200μm.
Previn does teach that a retinal treatment spot size of approximately 400 micron would be selected (paragraph [0048]).  Previn also teaches that the laser would be fired around the treatment area, with the treatment spots spaced apart by approximately half a spot diameter (paragraph [0048]).  
Further, Luttrull teaches that laser spots typically range from 50-500 microns in diameter (paragraph [0011]).  Luttrull further teaches that such distance is at least 0.5 diameter away from the immediately preceding treated location or area, and more preferably between 1-2 diameters away (paragraph [0123]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Previn to arrive at the claimed limitation of instant claim 5.  One of ordinary skill in the art would recognize that a space between spots of about 200μm would occur with a spot size with a diameter of 400μm and the space being approximately half of the diameter.  One of ordinary skill in the art would have also recognized that Luttrull teaches spacing between laser spots in the range from 2μm to 200μm.  For instance, based on Luttrull’s teaching, a laser spot can have a spot diameter of 50 microns, with a spacing distance between laser spots of 25 microns, 50 microns, or 100 microns depending on whether spots are 0.5 diameters away or 1-2 diameters away.
Therefore, claim 5 is unpatentable over Previn, et al. and Luttrull, et al.

Regarding claim 10, Previn teaches the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Previn teaches wherein (Figure 3, elements 3 and 300) the optical beam profiling module comprises a focussing lens (paragraph [0032]).  Previn does not teach the limitation of instant claim 10, that is wherein the optical beam profiling module comprises a diffractive optical element.
Luttrull teaches a system and method for neuroprotective therapy for glaucoma that includes generating a micropulsed laser light beam (abstract).  Luttrull teaches that the system and process provides harmless, subthreshold phototherapy or photostimulation of the retina that improves function or condition of an optic nerve of the eye (paragraph [0002]).  Luttrull teaches (Figure 2, element 26) that the therapeutic alterations in the retinal pigment epithelium (RPE) cytokine production elicited by conventional photocoagulation comes from cells at the margins of traditional laser burns, affected but not killed by the laser exposure (paragraph [0059], [0076]).  Luttrull teaches (Figure 7) that the intent of the process in the present invention is to better ensure complete and total coverage and treatment, sparing none of the retina by the laser so as to improve vision (paragraph [0090]).  Luttrull teaches that the laser light beam typically has a wavelength greater than 532 nm (paragraph [0021]).  Luttrull also teaches that adjacent exposure areas must be separated by at least a predetermined minimum distance to avoid thermal tissue damage (paragraph [0123]).  Luttrull further teaches that such distance is at least 0.5 diameter away from the immediately preceding treated location or area, and more preferably between 1-2 diameters away (paragraph [0123]).  Luttrull also teaches that laser spots typically range from 50-500 microns in diameter (paragraph [0011]).  Luttrull also teaches that the laser light beam is passed through an optical lens or mask to optically shape the laser light beam (paragraph [0020], [0022]).  Luttrull explains that (Figure 6, element 34) this may be done by diffractive optics to simultaneously generate a plurality of therapeutic beams or spots from the laser light beam to the retina and/or fovea (paragraph [0022]; paragraph [0088]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Luttrull’s retinal therapy treatment system and process to Previn’s multi-spot ophthalmic laser device.  One of ordinary skill in the art would have recognized the many similarities between Luttrull’s and Previn’s inventions, including targeting RPE with multi-spot laser pulses, similar wavelength requirements, and similar spatial requirements between laser spots.  One of ordinary skill in the art would have recognized that there are many optical elements that can be utilized to achieve the purpose of providing multi-spot laser pulses to the retina, including focussing lens and diffractive optical elements.  One of ordinary skill in the art would find these elements to be obvious variants and would recognize that Luttrull’s invention, which includes diffractive optical elements and has many similarities to Previn’s invention, is evidence that diffractive optical elements can be included in Previn’s invention.  One of ordinary skill in the art would have wanted to include diffractive optical elements in order to optically shape the light beam into various patterns for unique treatments of the retina.
	Therefore, claim 10 is unpatentable over Previn, et al. and Luttrull, et al.

Regarding claim 11, Previn teaches the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Previn teaches the limitation of instant claim 11, that is wherein (Figure 3, elements 3 and 300) the optical beam profiling module comprises a focussing lens (paragraph [0032]).  Previn does not teach the limitation of instant claim 11, that is wherein the optical beam profiling module comprises a mask that blocks parts of the output beam profile, only allowing transmission of portions of the laser beam.
Luttrull teaches a system and method for neuroprotective therapy for glaucoma that includes generating a micropulsed laser light beam (abstract).  Luttrull teaches that the system and process provides harmless, subthreshold phototherapy or photostimulation of the retina that improves function or condition of an optic nerve of the eye (paragraph [0002]).  Luttrull teaches (Figure 2, element 26) that the therapeutic alterations in the retinal pigment epithelium (RPE) cytokine production elicited by conventional photocoagulation comes from cells at the margins of traditional laser burns, affected but not killed by the laser exposure (paragraph [0059], [0076]).  Luttrull teaches (Figure 7) that the intent of the process in the present invention is to better ensure complete and total coverage and treatment, sparing none of the retina by the laser so as to improve vision (paragraph [0090]).  Luttrull teaches that the laser light beam typically has a wavelength greater than 532 nm (paragraph [0021]).  Luttrull also teaches that adjacent exposure areas must be separated by at least a predetermined minimum distance to avoid thermal tissue damage (paragraph [0123]).  Luttrull further teaches that such distance is at least 0.5 diameter away from the immediately preceding treated location or area, and more preferably between 1-2 diameters away (paragraph [0123]).  Luttrull also teaches that laser spots typically range from 50-500 microns in diameter (paragraph [0011]).  Luttrull also teaches that the laser light beam is passed through an optical lens or mask to optically shape the laser light beam (paragraph [0020], [0022]).  Luttrull explains that (Figure 6, element 34) this may be done by diffractive optics to simultaneously generate a plurality of therapeutic beams or spots from the laser light beam to the retina and/or fovea (paragraph [0022]; paragraph [0088]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Luttrull’s retinal therapy treatment system and process to Previn’s multi-spot ophthalmic laser device.  One of ordinary skill in the art would have recognized the many similarities between Luttrull’s and Previn’s inventions, including targeting RPE with multi-spot laser pulses, similar wavelength requirements, and similar spatial requirements between laser spots.  One of ordinary skill in the art would have recognized that there are many optical elements that can be utilized to achieve the purpose of providing multi-spot laser pulses to the retina, including focussing lens, masks, and diffractive optical elements.  One of ordinary skill in the art would find these elements to be obvious variants and would recognize that Luttrull’s invention, which includes masks and has many similarities to Previn’s invention, is evidence that masks can be included in Previn’s invention.  One of ordinary skill in the art would have wanted to implement the use of masks in order to optically shape the light beam into various patterns for unique treatments of the retina.
	Therefore, claim 11 is unpatentable over Previn, et al. and Luttrull, et al.

Regarding claim 12, Previn teaches the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Previn also teaches the limitation of instant claim 12, that is wherein (Figure 3, elements 3 and 300) the optical beam profiling module comprises a focussing lens (paragraph [0032]).  Previn does not teach the limitation of instant claim 12, that is wherein the optical beam profiling module comprises a micro-lens array.
Luttrull teaches a system and method for neuroprotective therapy for glaucoma that includes generating a micropulsed laser light beam (abstract).  Luttrull teaches that the system and process provides harmless, subthreshold phototherapy or photostimulation of the retina that improves function or condition of an optic nerve of the eye (paragraph [0002]).  Luttrull teaches (Figure 2, element 26) that the therapeutic alterations in the retinal pigment epithelium (RPE) cytokine production elicited by conventional photocoagulation comes from cells at the margins of traditional laser burns, affected but not killed by the laser exposure (paragraph [0059], [0076]).  Luttrull teaches (Figure 7) that the intent of the process in the present invention is to better ensure complete and total coverage and treatment, sparing none of the retina by the laser so as to improve vision (paragraph [0090]).  Luttrull teaches that the laser light beam typically has a wavelength greater than 532 nm (paragraph [0021]).  Luttrull also teaches that adjacent exposure areas must be separated by at least a predetermined minimum distance to avoid thermal tissue damage (paragraph [0123]).  Luttrull further teaches that such distance is at least 0.5 diameter away from the immediately preceding treated location or area, and more preferably between 1-2 diameters away (paragraph [0123]).  Luttrull also teaches that laser spots typically range from 50-500 microns in diameter (paragraph [0011]).  Luttrull also teaches that the laser light beam is passed through an optical lens or mask to optically shape the laser light beam (paragraph [0020], [0022]).  Luttrull explains that (Figure 6, element 34) this may be done by diffractive optics to simultaneously generate a plurality of therapeutic beams or spots from the laser light beam to the retina and/or fovea (paragraph [0022]; paragraph [0088]).  Luttrull also teaches that other methods of generating geometric shapes or patterns, such as using multiple fiber optical fibers or microlenses, could be used in the present invention (paragraph [0114]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Luttrull’s retinal therapy treatment system and process to Previn’s multi-spot ophthalmic laser device.  One of ordinary skill in the art would have recognized the many similarities between Luttrull’s and Previn’s inventions, including targeting RPE with multi-spot laser pulses, similar wavelength requirements, and similar spatial requirements between laser spots.  One of ordinary skill in the art would have recognized that there are many optical elements that can be utilized to achieve the purpose of providing multi-spot laser pulses to the retina, including focussing lens, masks, microlens, and diffractive optical elements.  One of ordinary skill in the art would find these elements to be obvious variants and would recognize that Luttrull’s invention, which can include microlenses and has many similarities to Previn’s invention, is evidence that a microlens can be included in Previn’s invention.  One of ordinary skill in the art would have wanted to implement the use of a microlens in order to optically shape the light beam into various patterns for unique treatments of the retina.
	Therefore, claim 12 is unpatentable over Previn, et al. and Luttrull, et al.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Previn, et al. (U.S PGPub No. 2010/0152716) (previously-cited) and Luttrull, et al. (U.S PGPub No. 2016/0346126) (previously-cited), further in view of Kunath-Fandrei, et al. (U.S PGPub No. 2012/0150159) .
Regarding claims 2 and 3, Previn, in view of Luttrull, renders obvious the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Neither Previn nor Luttrull specifically teach the limitation of instant claim 2, that is wherein the spatial distribution of the laser spots is defined by a spot diameter to space ratio of from 1:4 to 1:8.  Neither Previn nor Luttrull specifically teach the limitation of instant claim 3, that is wherein the spatial distribution of the laser spots is defined by a spot diameter to space ratio of 1:4.
Kunath-Fandrei teaches a system for coagulating the retina, having an imaging diagnostic unit, a therapy beam for coagulating coagulation sites, a pilot beam for marking the coagulation sites by a spot sequence, a beam deflecting unit for generating the spot sequence and for positioning the therapy beam, an electronic control unit for controlling the above devices, a software interface, and an interactive interface (abstract).  Kunath-Fandrei teaches a method for marking of coagulation sites on a retina by means of a light source as well as a system for coagulating the retina for executing such a method (paragraph [0002]).  Kunath-Fandrei teaches that a selective retina therapy can be performed on the basis of μ-second laser pulses (paragraph [0041]).  Kunath-Fandrei further teaches that selective absorption of the particularly green laser light (i.e., wavelength =~550 nm) is utilized within the retinal pigment epithelium and ensures by means of the temporarily limited exposure in the μ-second range that, within the thermal relaxation time, almost the entire heat remains in the selectively absorbing pigment epithelium and does not reach the photoreceptor layer (paragraph [0041]).  Kunath-Fandrei further explains that this induces the damaged pigment epithelium to regenerate without showing any visible damage (paragraph [0041]).  Kunath-Fandrei teaches that an advantage of the present invention is that the distance between a next spot sequence and a previous spot sequence can be between zero and ten times that of the spot diameter (paragraph [0018]).  Kunath-Fandrei explains that this allows for variation between superimposition of the spots and a distance with sufficient space between the individual spots, and therefore, individual treatment of the retina is possible (paragraph [0018]).  Kunath-Fandrei teaches (Figures 1-8) various treatment patterns of individual spots.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Kunath-Fandrei’s system for coagulating the retina in the teachings of Previn’s multi-spot ophthalmic laser device and Luttrull’s retinal therapy treatment system and process.  One of ordinary skill in the art would have recognized the many similarities between Kunath-Fandrei’s, Luttrull’s, and Previn’s inventions, including targeting RPE with multi-spot laser pulses, similar wavelength requirements, and similar spatial requirements between laser spots.  One of ordinary skill in the art would have desired implementing Kunath-Fandrei’s teaching of a spatial requirement between zero-ten times that of the spot diameter in order to have a larger variation of individual treatment patterns (see paragraph [0018] of Kunath-Fandrei).  One of ordinary skill in the art would recognize that spot diameter to space ratios of 1:4 to 1:8 are possible with Kunath-Fandrei’s teaching.  One of ordinary skill in the art would have found it obvious to implement this proposed spatial range of Kunath-Fandrei since Kunath-Fandrei includes the same purpose of retinal treatment through treatment and regeneration of retinal pigment epithelium.
Therefore, claims 2-3 are unpatentable over Previn, et al., Luttrull, et al., and Kunath-Fandrei, et al. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Previn, et al. (U.S PGPub No. 2010/0152716) (previously-cited) and Luttrull, et al. (U.S PGPub No. 2016/0346126) (previously-cited), further in view of Bahmanyar, et al. (U.S Patent No. 6,066,128).

Regarding claim 6, Previn, in view of Luttrull, et al. renders obvious the multi-spot ophthalmic laser device of claim 1, as indicated hereinabove.  Neither Previn nor Luttrull necessarily teach the limitations of instant claim 6, that is wherein the optical beam profiling module comprises a multimode optical fibre that modifies the output3U.S. Appl. No. 16/638,745Amdt. dated March 11, 2022Non-Final Office Action mailed November 10, 2021 beam profile of the laser module to produce a uniform beam profile and an optical fibre bundle coupled to the output of the multimode optical fibre to deliver the multiple spatially-distributed laser spots of defined size and energy.
Bahmanyar teaches various embodiments of optical fiber cables and laser probes for providing multi-spot laser beams from a single laser beam source (abstract).  Bahmanyar teaches that the invention relates to laser ophthalmic surgery and particularly to a method and system particularly suited to panretinal photocoagulation procedures performed on a human patient (column 1, lines 8-11).  Bahmanyar teaches (Figure 3, elements 21 and 48) a multi-spot laser delivery system that preferably includes an optical fiber cable that is a multiple-fiber assembly, so that multiple spots can be imaged onto the treatment area (column 4, lines 36-40).  Bahmanyar teaches that the spacing of the fibers can be optimized to yield a more uniform geometric pattern (column 4, lines 40-41).  Bahmanyar explains that this configuration is beneficial as the total treatment time is reduced by the number of spots in the pattern (column 4, lines 45-47).  Bahmanyar teaches that (Figure 3, elements 23 – four fibers, i.e., fibers of the optical fibre bundle, 25, 27, and 48 – optical fiber cable, i.e., multimode optical fibre) the optical fiber cable is constructed of four fibers connected to the laser source via a proximal connector (input end) and to the slit lamp imaging optics via a distal connector (output end) (column 4, lines 51-54).  Bahmanyar teaches that (Figure 3A, element 29) to insure uniform input of laser energy into the fibers, a lens is provided in the optical path in the proximal connector (column 4, lines 63-65).  Bahmanyar explains that although the lens shown is a ball lens, other types of focusing elements could be used (column 4, lines 65-67).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Bahmanyar’s multi-spot laser surgery with the multi-spot ophthalmic laser device of Previn and the retinal therapy treatment system of Luttrull.  One of ordinary skill in the art would have recognized the similarities of Previn’s, Luttrull’s, and Bahmanyar’s inventions, which both provide multiple laser pulses to the retina for therapeutic treatment.  One of ordinary skill in the art would have also recognized how Previn’s and Bahmanyar’s inventions both use focusing lenses to insure uniform input of laser energy.  One of ordinary skill in the art would have desired to incorporate Bahmanyar’s multiple-fiber assembly in order to reduce overall treatment time for the patient, which will also allow the medical practitioner to treat more patients during a period of time.  One of ordinary skill in the art would also recognize that providing multiple laser pulses at one time may lead to a more accurate spatial distribution than a system that provides multiple laser pulses, one at a time.
Therefore, claim 6 is unpatentable over Previn, et al., Luttrull, et al., and Bahmanyar, et al.

Regarding claims 7-9, Previn and Luttrull, in view of Bahmanyar, renders obvious the multi-spot ophthalmic laser device of claim 6, as indicated hereinabove.  Bahmanyar does not specifically teach the limitation of instant claim 7, that is wherein the multimode optical fibre has a core diameter of about 400μm.  Bahmanyar does not specifically teach the limitations of instant claim 8, that is wherein the optical fibre 30bundle comprises optical fibres with a core diameter of 1μm to 50μm.  Bahmanyar does not specifically teach the limitations of instant claim 9, that is wherein the optical fibre bundle comprises optical fibres with a core diameter of 10μm.
Bahmanyar teaches that the size of the fiber is chosen for the highest core to cladding diameter ratio for optimum energy collection at the proximal end (column 4, lines 51-67).  Bahmanyar teaches that the maximum size of the fiber is governed by the magnification range of the imaging optics in the slit lamp and the desired spot size of the retina (column 4, lines 51-67).  Bahmanyar teaches that magnification ranges for standard SL imaging optics are 1:1 to 20:1 (column 4, lines 51-67).  Bahmanyar explains that if the fibers selected are 200 microns in diameter, the imaging size on the retina would vary from 200-4000 microns (column 4, lines 51-67).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Bahmanyar to arrive at the claimed limitations of instant claims 7-9.  Bahmanyar explains that the sizes of the fibers and the multi-fiber assembly vary based on the magnification range of the imaging optics and the desired spot size of the retina.  Although Bahmanyar does not specifically teach the exact claimed ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date to have adjusted the diameter sizes of the multimode optical fiber and the optical fibers to perform the most beneficial ophthalmic laser treatment, as doing so would be a matter of adjusting or optimizing parameters of the laser device through routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).
Therefore, claims 7-9 are unpatentable over Previn, et al., Luttrull, et al., and Bahmanyar, et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792